As filed with the Securities and Exchange Commission on August 11, 2014 Registration No. 333 - 196488 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Amendment No. 1 to FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 MOJO ORGANICS, INC. (Exact name of registrant as specified in its charter) Delaware 26-0884348 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) Mojo Organics, Inc. 101 Hudson Street, 21st Floor Jersey City, New Jersey 07302 (201) 633-6519 Glenn Simpson Chief Executive Officer Mojo Organics, Inc. 101 Hudson Street, 21st Floor Jersey City, New Jersey 07302 (201) 633-6519 (Address, including zip code, and telephone number, including area code, of each registrant’s principal executive offices) (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: David Alan Miller, Esq. Brian L. Ross, Esq. Graubard Miller The Chrysler Building 405 Lexington Avenue, 11th Floor New York, New York 10174 Telephone: (212) 818-8800 Fax: (212) 818-8881 Approximate date of commencement of proposed sale to the public:As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. x If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this form is a post - effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this form is a post - effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o
